Case 3:21-cv-00074-HEH-EWH Document 3 Filed 04/21/21 Page 1 of 1 PagelD# 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

EDWARD CHILDS )
Plaintiff,
V. ) Civil Action No. 3:21CV74—-HEH
TIMOTHY BARBROW,
Defendant.
MEMORANDUM OPINION

 

(Dismissing Civil Rights Action Without Prejudice)

By Memorandum Order entered on March 4, 2021, the Court conditionally docketed
Plaintiff's action. The Court directed Plaintiff to return his in forma pauperis affidavit and
affirm his intention to pay the full filing fee by signing and returning a consent to the collection
of fees form. The Court warned Plaintiff that a failure to comply with either of the above
directives within thirty (30) days of the date of entry thereof would result in summary dismissal
of the action.

Plaintiff has not complied with the Order of this Court. Plaintiff failed to return the in
forma pauperis affidavit and a consent to collection of fees form. As a result, he does not qualify
for in forma pauperis status. Furthermore, he has not paid the statutory filing fee for the instant
action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure to prosecute. See
FED. R. Civ. P. 41(b). Accordingly, this action will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

ANWY /s/

HENRY E. HUDSON
Date: Aperl at, 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
